Opinion issued December 4, 2018




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00760-CV
                            ———————————
       IN RE UNDERWRITERS AT LLOYDS OF LONDON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Underwriters at Lloyds of London filed a petition for writ of

mandamus to compel the trial court to rule on a pending motion to compel. 1 The

court has since ruled on the motion.




1
      The underlying case is Underwriters at Lloyds of London, Gulf Coast Claims
      Service, Pat Donovan, and John Andres v. Rankin Road, Inc., cause number 2010-
      25885, pending in the 165th District Court of Harris County, Texas, the Honorable
      Ursula A. Hall, presiding.
      Accordingly, we dismiss the petition as moot. Any pending motions are also

dismissed as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.